 LYDIA E. HALL HOSPITAL573Carl H.Neuman,M.D. d/b/a Lydia E.Hall Hospitaland Registered Nurses Guild of Local 1115, JointBoard,Nursing Home and Hospital EmployeesDivision,Petitioner.Case 29-RC-3512December23, 1976DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLoOn September 1, 1976, the Regional Director forRegion 29 issued his Decision and Direction ofElection in the above-entitled proceeding in which hefound that a petitioned for unit including registerednurses and graduate nurses would be appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.' However,because the incumbent Union, Registered NursesAssociation,NationalOrganization of IndustrialTrade Unions (hereinafter referred to as RNA),2 wasunwilling to add the graduate nurses to the unit ofregistered nurses it currently represents, the RegionalDirector directed separate elections in two votinggroups; the existing unit of registered nurses and theunrepresented unit of graduate nurses. In the eventthat a majority of those voting in the first groupselected the Intervenor, the Regional Director wouldfind that to be an appropriate unit; and if a majorityof those voting in the group of graduate nursesselected the Petitioner, the Regional Director wouldfind that group to be -a separate appropriate residualunit. If a majority of the employees in the existingunit did not vote for the Intervenor, the RegionalDirector would include the two voting groups in asingle overall unit which he found to be appropriate,and pool their votes. The votes for the Intervenorwould be counted as valid votes, but neither for noragainst Petitioner. All other votes would be accordedtheirfacevalue,whether for representation byPetitioner or for no union. In the event that amajority of the valid ballots were not cast either forthe Petitioner or against representation, the electionwould be deemed inconclusive, and a second electionwould be conducted among employees in the broaderunit in which they would vote as to whether or notthey desire to be represented by Petitioner.3On September 10, 1976, the Employer, in accor-dance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, filed a request for review of the decision of[The relevant portion of the Regional Ihrector's decision is attachedhereto as an appendix.2The Intervenor on the basis of a contractual interest.3Felix Half &Brother, Inc.,132 NLRB1523 (1961).227 NLRB No. 85theRegional Director on the ground that it raisessubstantial issues of law and/or policy by departurefrom Board precedent.By telegraphic order dated September 30, 1976, theBoard granted the Employer's request for review andstayed the election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review, andmakes the following findings:The Employer operates a proprietary hospital inFreeport, New York. On August 6, 1974, in Case 29-RC-2640, the Intervenor, RNA, was certified4 asbargaining representative of a unit of registerednurses, including the employee classifications of allfull-time, regular part-time, and regular per diemassociatenursing care coordinators, assistantnursingcare coordinators, and nursing practitioners at Doc-tor'sHospital,which was the name under whichEmployer then operated. The Employer and theIntervenor then entered into a collective-bargainingagreement, effective from November 1, 1974, throughOctober 31, 1976, covering the above-described unitemployees. Although neither the certification nor thecontract refers to the graduate nurses in contentionhere, the record reveals that they were not included inthe contract unit.There are approximately 120 registered nurses and15-25 graduatenurses.The graduate nurses aregraduates of accredited nursing schools who have notyet taken or passed their registered nursing examina-tions. They are hired by the'Employer to perform theduties of registered nurses, under the supervision ofregisterednurses.Those who become certified moveinto registered nurse status; those who fail to obtaincertification within the year covered by their tempo-rary permits will, if the Employer decides to retainthem, be demoted to licensed practical-nurse status.5As stated above, the graduate nurses are hired toperform all the duties of registered nurses, albeitunder supervision. The scheduling process for bothregistered nurses and graduate- nurses is the sameand, although they appear on the shift schedules asgraduate nurses, they are counted as registered nursesfor the purpose of determining the required nursingcomplement for each floor. Furthermore, the wagesof graduatenurses aresimilar to those of newly hiredregistered nurses without previous experience.4Not reportedin printed volumes of Board decisions.5The licensed practical nurses are represented in a separateunit by alabor organization not involved in this proceeding. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Regional Director, while fording that thegraduate nurses should be included in the, unit,directed that the election be conducted according tothe above-described process to_avoid compelling theincumbent Intervenor to represent the unrepresentedgraduate nurses .6 The Employer objects to -the vote-pooling aspect of the process as unauthorized by, andinconsistentwith, the Act and Board Rules andRegulations regarding runoff elections.7 While thereisno specific authorization for such a procedure,neither theAct nor the Rules and Regulationsprecludes the Board.. from fashioning special proce-dures to deal with unusual problems and the Boardhas customarily done so. We ford no merit in thisargumentof the Employer.We find more persuasive the Employer's contentionthat, inasmuch as the Regional Director's decisioncontemplates the possible creation of a residual unitof graduate nurses, it is at odds with the expresscongressionalpolicy against 'the proliferation ofbargaining units in the health care industry. Further-more, the transitory nature of graduate nurse statusargues against the recognition of a separate residualunit of graduatenurses;no employee may remain inthat classification for more than a year, and duringthat year they are in all respects similar to registerednurses.In view of the relatively small number of graduatenurses, as well as the similarity and interrelation oftheir duties, pay, and working conditions with thoseof registerednurses, the inclusion of graduate nursesin the larger unit of registered nurses clearly would beappropriate.g_ Indeed; these factors, plus graduatenurses' transitory status, require the conclusion thatthey do not comprise an indentifiable group whichmay constitute a separate unit.Further, where a group of employees such as thegraduate nurses has been excluded from the historicalunit more through historical accident than because ofany real difference in function or working conditions,the Board should recognize that to 'grant a self-determination election to such a group would be topermit it to perpetuate the fringe defect, by voting tomaintainunrepresented status. Therefore, we arecorrecting the fringe defect in the historical unit byincluding those previously unrepresented employeesin the unit.In summary, it is clear that, if the election were tobe held according to the process set forth by theRegional Director, one possible result would entaileither an undue proliferation of bargaining units orthe perpetuation of a fringe defect in the historicalunit.Neither alternative is acceptable, especially inlight of the factors favoring inclusion of the graduatenurses in the historical' unit of registered nurses.-TheBoard cannot adopt an election procedure whichwould run contrary to congressional policy and theBoard's principles merely because of a labor organi-zation's reluctance to represent a small group ofemployees whose inclusion in the historical unit is soobviously appropriate.Accordingly, we ford that the following employeesof the Employer have a sufficient community ofinterest to constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time, regular part-time and regular perdiem registered nurses, including associate nurs-ing care coordinators, assistant nursing carecoordinators, nursing practitioners, and all gradu-ate nurses, excluding the Director of Nursing,Associate Director of Nursing, Assistant Directorof Nursing-Night Supervisor, Assistant Directorof Nursing-Evening Supervisor, Associate Direc-tor of Education, In-Service Instructor, NursingCare Coordinator, all other employees, guardsand supervisors as defined in the Act.-[Direction -of Election andExcelsiorfootnote omit-ted from publication.]APPENDIX5.The Petitioner seeks to represent a unit ofregisterednurses including graduate nurses. TheEmployer and the Intervenor agree that a unit ofregisterednurses isappropriate, but they wouldexclude the graduate nurses.On August 6, 1974, in Case 29-RC-2640, theIntervenor was certified as bargaining representativeof a unit of all full-time, regular part-time, andregular per diem associate nursing care coordinators,assistantnursing care coordinators, and nursingpractitioners atDoctor's Hospital, which was thename under which the Employer then operated. TheEmployer and Intervenor then entered into a collec-tive-bargainingcontractcovering the above-de-scribed unit employees, which contract was effectivefrom November 1, 1974, through October 31, 1976.The associate nursing care coordinators, assistantnursing care coordinators and nursing practitionersreferred to therein are the registered nurses sought6TheRegional Director stated in his opinionthat theBoardin suchandRegulationswhich providethat a runoff electionis to be held betweencircumstances will not require an incumbent union to representpreviouslythe two choices receiving the most votes in the election.unrepresentedemployees.In support of this opinionhe citesFelix Half,8 InMercy Hospitals of Sacramento, Inc.,217 NLRB 765 (1975), the Boardsupraincluded nurse-pernuttees, equivalent to the graduate nurses here, in theTThe Employercites Sec.9(c)(3) of the Act and Sec 102 70 of theRulessame unit with the registered nurses. LYDIA E. HALL HOSPITALhere. Neither the certification nor the contract refersto the graduate nurses in contention here. However,the record reveals that they were not included in thecontract unit.There are approximately 120 registered nurses and15-25 graduate nurses. The graduate nurses aregraduates of accredited nursing schools who have notyet taken or passed their licensing examinations forcertification and licensing.-, They are hired by theEmployer to perform the duties of registered nurses,under supervision, and are given 1 year to attaincertification. At, the end of that period, if they are notcertified and licensed, they either are discharged ordemoted to licensed practical nurse status. Theirhours, working conditions, and wages are similar tothose of newly hired registered nurses without previ-ous experience.InMercy Hospitals of Sacramento, Inc.,4the Boardincluded nurse-permittees— equivalent-of the graduatenurses here in the same unit with the registered575nurses.Accordingly, I find that they should beincluded in the unit. Nevertheless, the Intervenor,which is the incumbent union herein, does not desiretoadd them to the unit it currently represents.Although it does desire to participate in an election inthe existing unit. In these circumstances, the Boarddoes not require the incumbent union to represent theunrepresented employees.5 Therefore, I shall make nofinal unit determination at this time. Rather, I shallconduct an election among the, registered nurses inthe existing unit to ascertain whether they wish tocontinue to be represented by the Intervenor.I shall, therefore direct separate elections, in the-twovoting groups, excluding from each voting group theDirector of Nursing, Associate Director of Nursing,AssistantDirector of Nursing-Night Supervisor,Assistant Director of Nursing-Evening Supervisor,Associate Director of Education, In-Service Instruc-tor,Nursing" Care Coordinator, all other employees,guards and supervisors as defined in the Act.,4 217 NLRB 76515Felix Ha f & Brother, Inc.,132 NLRB 1523.